Motion to dismiss plaintiffs cross appeal dismissed as academic in view of the stipulated withdrawal of the cross appeal.
On the court’s own motion, appeals taken as of right by New York Central Fire Insurance Co., Insurance Company of North America, and Marion V. Newton, also known as Marion V. Bill, from the November 15, 1985 order of the Appellate Division dismissed, without costs, upon the ground that the order appealed from does not finally determine the actions within the meaning of the Constitution.
Motions for leave to appeal dismissed upon the ground that *853the order sought to be appealed from does not finally determine the actions within the meaning of the Constitution.
Judge Hancock, Jr., taking no part.